Citation Nr: 1208686	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-03 285	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the character of the claimant's discharge for his period of active duty service from August 12, 1991, to March 31, 2000, is a bar to receipt of VA benefits.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for tuberculosis with joint pain.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for residuals of a detached retina in the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

For Department of Veterans Affairs purposes, including healthcare and compensation benefits, the claimant's discharge for the period of active duty from January 16, 1981, to August 11, 1991, is considered to be Under Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and January 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claimant thereafter moved and jurisdiction over his appeal was transferred to the RO in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim that the character of the claimant's discharge for his period of active duty service for all or at least part of the period from August 12, 1991, to March 31, 2000, is not a bar to receipt of VA benefits, in February 2008 the RO received from the appellant a statement expressing disagreement with the dates of qualifying service the RO assigned in the September 2007 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further action as to this issue was taken by the RO.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the service connection claims, the Board finds that these claims are inextricably intertwined with the above character discharge claim.  Therefore, the Board finds that final adjudication of these service connection claims must be held in abeyance until the agency of original jurisdiction fully develops and finally adjudicates the character discharge claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  As to the claim that the character of the claimant's discharge for his period of active duty service for all or at least part of the period from August 12, 1991, to March 31, 2000, is not a bar to receipt of VA benefits, the RO/AMC should issue a statement of the case.  If the claimant files a timely substantive appeal, this issue should be returned for review by the Board.

2.  After the time for the appellant to perfect his appeal as to the character discharge claim has run, the RO/AMC should readjudicate his service connection claims.  If any benefit sought on appeal remains denied, the RO/AMC should thereafter provide the claimant and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


